                 Case 4:17-cv-03962-HSG Document 225 Filed 03/31/21 Page 1 of 2
                                                                                                      Reset Form

 1                                      UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                      )
     Stacia Stiner, et al.
                                                        )   Case No: _4:17-_c_v__-03962
                                                                       ___              __
                                                                                  _____-HSG
 4                                                      )
                                        Plaintiff(s),   )   APPLICATION FOR
 5                                                      )   ADMISSION OF ATTORNEY
             v.
                                                        )   PRO HAC VICE; ORDER
 6   Brookdale Senior Living, Inc., et al.,             )   (CIVIL LOCAL RULE 11-3)
                                                        )
 7                                                      )
                                        Defendant(s).
                                                        )
 8
          I, Michael D. Jacobsen                   , an active member in good standing of the bar of
 9    Illinois                      , hereby respectfully apply for admission to practice pro hac vice in the
10    Northern District of California representing: Brookdale Senior Living, Inc., et al.        in the
                                                                 Justin T. Curley (233287)
      above-entitled action. My local co-counsel in this case is __________________________________,     an
11    attorney who is a member of the bar of this Court in good standing and who maintains an office
12    within the State of California.
       MY ADDRESS OF RECORD:                                  LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13    Seyfarth Shaw LLP                                       Seyfarth Shaw LLP
      233 S. Wacker Drive, Suite 8000                         560 Mission St Ste 3100
14    Chicago, Illinois 60606                                 San Francisco, CA 94105
       MY TELEPHONE # OF RECORD:                              LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (312) 460-5000                                          (415) 397-2823
       MY EMAIL ADDRESS OF RECORD:                            LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    mjacobsen@seyfarth.com                                  jcurley@seyfarth.com
         I am an active member in good standing of a United States Court or of the highest court of
17    another State or the District of Columbia, as indicated above; my bar number is: 6303584      .
18        A true and correct copy of a certificate of good standing or equivalent official document from said
      bar is attached to this application.
19       I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
      Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
          I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 03/18/21                                                  Michael D. Jacobsen
22                                                                                  APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Michael D. Jacobsen                        is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

     Dated: 3/31/2021
28
                                                               UNITED STATES DISTRICT JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                     October 2012
        Case 4:17-cv-03962-HSG Document 225 Filed 03/31/21 Page 2 of 2




                                                 ss. Michael David Jacobsen




          I, Thomas G. Bruton , Clerk of the United States District Court
    for the Northern District of Illinois,

         DO HEREBY CERTIFY That Michael David Jacobsen
    was duly admitted to practice in said Court on (03/08/2011)
    and is in good standing as a member of the bar of said court.


    Dated at Chicago, Illinois
    on (03/17/2021 )


                                            Thomas G. Bruton , Clerk,

                                            By: Jennifer Kuldanek
                                                Deputy Clerk

      A TRUE COPY-ATTEST
   THOMAS G. BRUTON,
                   -       CLERK
    By: s/ JENNIFER KULDANEK
           DEPUTY CLERK
U.S. DISTRICT COURT, NORTHERN
       DISTRICT OF - ILLINOIS
            March 17, 2021
